Citation Nr: 0912123	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-33 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for defective visual 
acuity of the left eye due to facial trauma.

2.  Entitlement to service connection for obstructive sleep 
apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel
 

INTRODUCTION


The Veteran served on active duty from September 1962 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
defective visual acuity of the left eye due to facial trauma 
and for sleep apnea.  In June 2007, the Veteran testified 
before the Board by videoconference.  In August 2007, the 
Board remanded the case for further development.

The issues of entitlement to service connection for defective 
visual acuity of the left eye is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's obstructive sleep apnea first manifested many 
years after his separation from service and is not related to 
his service or to any incident therein.


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  The 
Veteran's obstructive sleep apnea, however, is not a 
condition for which service connection may be granted on a 
presumptive basis.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).

The Veteran contends that his obstructive sleep apnea first 
manifested during his period of active service.  In support 
of this assertion, he alleges that he has had difficulty 
sleeping ever since he was hit in the side of the face with a 
shovel by a fellow service member.  A review of the Veteran's 
service medical records reflect that in June 1963, he was 
admitted to the emergency room after being accidentally hit 
with a shovel when horsing around with his buddies in the 
barracks.  There was a 15 centimeter laceration on the left 
side of his face, beginning at the lateral inferior aspect of 
the left orbit and moving inferiorly toward the midline, 
extending through the greater left alar cartilage of the 
nose.  There was scleral bleeding on the left lateral globe.  
There was a fracture of the left infraorbital rim, without 
significant depression.  His laceration was sutured and 
repaired.  His stitches were removed five days later.  There 
was minimal pus removed from the right anterior aspect of the 
laceration of the nasal septum.  The following day, bilateral 
anterior nasal probing resulted in minimal pus draining from 
each side of the nose.  There was no signs of septal 
infection or hematoma.  Two weeks after the surgery, the 
Veteran was found to had re-established 20 percent of his 
airway bilaterally.  He was asymptomatic except for 
intermittent nasal obstruction which was relieved by nose 
drops.  He was noted to have a residual deformity of the 
nasal septum, with a 50 percent compromise of the nasal 
airways.  He was discharged with a plan for surgical 
correction of the nasal septum.  In November 1963, the 
Veteran complained of a blocked nasal passage.  There was 
tenderness at the mid infraorbital ridge.  There was an 
irregularity of the countour of the cheek.  X-ray examination 
revealed an old fracture of the left infraorbital ridge with 
minimal to moderate residual deformity.  The Veteran was 
admitted to the hospital for a sub-mucus resection of the 
nose.  His post-operative course was uneventful and he was 
assessed to have good airway passages on discharge eight days 
later.   In December 1963, he was noted to be doing well, his 
septum was clear and he had good airway flow.  Throughout 
this course, there are no records of treatment relating to 
difficulty sleeping.  On examination in August 1965, prior to 
separation from service, the Veteran denied a history of 
difficulty sleeping.  No sleep disorder was diagnosed after 
examination.  He noted that he had mild hay fever and asthma 
as a child.  His nose and sinuses were assessed as normal.  
Because no sleep disorder was either diagnosed in service or 
upon examination prior to separation from service, the Board 
finds that there was no evidence of a chronic sleep disorder 
at separation.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
obstructive sleep apnea.  38 C.F.R. § 3.303(b).  The first 
post-service evidence relating to complaints of difficulty 
sleeping or a sleep disorder is dated in August 1993.  At 
that time, his wife reported to a physician that, although he 
had a long-standing history of snoring, over the previous 
eight months he had shown an unusual respiratory pattern.  He 
would snore loudly, which would be followed by an 
irregularity of breathing and respiratory pauses.  He would 
also experience unusual chest and abdominal movements which 
would be followed by snorting and gasping.  He had also 
experienced yelling episodes while he slept, nightmares, and 
excessive daytime sleepiness.  He had previously undergone 
pulmonary function testing and was found to have a minor 
intrinsic pulmonary disease.  He was taking medication for 
anxiety, which he felt helped him sleep.  The assessment was 
habitual snoring with associated respiratory pauses, moderate 
to severe excessive daytime sleepiness, and an abnormal 
maxillofacial and mandibular facial anomaly with nasal 
congestion and prominent uvula and soft palate, all of which 
were felt to be contributing factors to his sleep apnea.  The 
following day, the Veteran underwent a polysomnographic 
recording monitored by a Sleep Center to further diagnose his 
condition.  The impression was severe obstructive sleep 
apenea syndrome.   On follow-up in September 1993, a 
treatment plan was instated, namely that the Veteran should 
utilize a nasal CPAP and was recommended to taper his usage 
of sedative medication and alcohol.  After two weeks, his 
sleep apnea was found to be in remission and he was using the 
CPAP most nights.  Subsequent records note that his sleep 
apnea was improving.  The physician suspected that the 
Veteran's lessoned alcohol consumption and lowering his 
dosage of anxiety medication helped to keep his sleep apnea 
in remission.  His anxiety medication was found to be causing 
withdrawal symptoms and the Veteran's usage of the medication 
was monitored.  At no time during this course of treatment 
did a physician relate the Veteran's sleep apnea to his 
period of active service.  

On October 2004 VA examination, the Veteran reported that he 
had used the CPAP machine off and on, but was still 
experiencing habitual snoring with continued respiratory 
pauses followed by choking, gasping, and snorting.  He 
occasionally coughed up blood-tinged sputum.  He had 
excessive daytime sleepiness and early morning headaches.  
After physical examination of the Veteran and a review of the 
record, including the previous diagnostic studies, the 
examiner noted that the Veteran did not fit the body build or 
have the Mallampati class commonly associated with patients 
who have severe obstructive sleep apnea and therefore felt 
that the Veteran's condition might possibly be secondary to 
his in-service injury.  However, he felt that could not make 
a definite determination as to the etiology of the condition 
without further evaluation by an ear, nose, and throat 
physician.

On August 2005 VA examination, the Veteran reported continued 
nasal obstruction.  He also noted significant allergy 
symptoms including sneezing and watery nasal drainage.  He 
had not been tested for allergies.  He was using a full face 
CPAP machine which helped him significantly.  After 
conducting a physical examination of the Veteran and 
reviewing the claims file, the examiner opined that the 1963 
injury was less likely the cause of the Veteran's sleep 
apnea.  Instead, the examiner attributed the Veteran's 
current symptoms with his obstructed air way passages due to 
his allergies, as well as his physical findings of some 
slight retrognathia and the presence of redundant palatal 
tissue.  

VA treatment records dated from April 2004 to February 2005 
evidence complaints of sleeping problems.  An April 2004 X-
ray examination of the Veteran's facial bones was found to be 
normal.  In January 2005, his obstructive sleep apnea was 
termed severe, with problematic nasal congestion.  The plan 
was to use a heated humidifier and a new full face mask. 

In April 2007, the Veteran testified before the Board by 
videoconference.  He contended that he could only breathe 
through his nose to 10 percent and mainly breathed through 
his mouth.  He contended that he had trouble breathing 
through his nose ever since his surgery in 1963 and that his 
current breathing problems were not due to his childhood 
asthma or hay fever.  

In August 2007, the Board remanded the claim for a VA 
examination in order to better determine the etiology of the 
Veteran's sleep apnea, to include whether the Veteran's sleep 
apnea was significantly related to his 1963 injury. 

On March 2008 VA examination, physical examination revealed 
retrognathia and a small palate with a narrowed oropharynx.  
After reviewing the claims file, the examiner opined that 
Veteran's sleep apnea was less likely as not caused by or a 
result of his 1963 injury.  The examiner concluded that, 
based on a review of the record, medical literature, and his 
clinical experience, the Veteran's sleep apnea was most 
likely secondary to oropharyngeal obstruction, which was not 
damaged in the1963 altercation.  

The first post-service clinical evidence of record related to 
treatment or complaints of difficulty sleeping is dated in 
August 1993, approximately 23 years after separation from 
service.  In view of the lengthy period without treatment, 
there is no evidence of a continuity of treatment, and this 
weighs heavily against the claim. Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the Veteran has been afforded three VA 
examinations.  The October 2004 examiner felt that the 
Veteran did not fit the prototype of a patient with sleep 
apnea, and therefore speculated that the Veteran's sleep 
apnea might be related to his in-service injury when he 
experienced an obstruction to his nasal passages.  However, 
the examiner ultimately felt that he could not make a 
definite conclusion absent an examination by an ear, nose, 
and throat physician.  In contrast, both the August 2005 and 
March 2008 VA examiners opined that the Veteran's current 
sleep apnea was less likely as not related to his in-service 
injury.  The examiners instead related the Veteran's sleep 
apnea with obstructive airway passages that were not altered 
by or related to the 1963 altercation, as well as to his 
congestion due to allergies.  Therefore, as the August 2005 
and March 2008 examiners found that the Veteran's sleep apnea 
was less likely as not related to his military service, 
whereas the October 2004 examiner was not able to make a 
definitive opinion on the matter, there is in this case no 
probative evidence relating the Veteran's obstructive sleep 
apnea to his period of active service.  Likewise, the 1993 to 
1994 private records do not relate the Veteran's sleep apnea 
with his service.  Accordingly, the Board finds that service 
connection is not warranted.

In statements in support of his claim, the Veteran has 
asserted that he is entitled to service connection for 
obstructive sleep apnea.  However, as a layperson, the 
Veteran is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent 
to give evidence about current symptoms and what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds 
that the reported history of continued symptoms since active 
service is inconsistent with the remaining evidence of 
record, including some of the Veteran's own statements.  On 
examination prior to separation from service, the Veteran 
denied a history of difficulty sleeping.  When first seen for 
sleep problems, the Veteran's wife noted the Veteran's long-
standing history of snoring, but noted a recent change in his 
respiratory pattern over the previous eight months that 
apparently led to the Veteran seeking treatment and being 
diagnosed with a sleep disorder.  Moreover, the VA examiners 
who had an opportunity to consider the Veteran's history of 
headaches and review the clinical record concluded that the 
sleep disorder was unrelated to service.  

While the Veteran is competent to describe what he observes, 
he, as a layperson, is not competent to diagnose any medical 
disability or render an opinion as to the cause or etiology 
of any current disability (i.e. that sleep apnea is related 
to service or a service-connected disability) because he has 
not been shown to have the requisite medical expertise.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

The weight of the medical evidence demonstrates that the 
Veteran's obstructive sleep apnea first manifested many years 
after service and was not caused by any incident of service.  
The Board concludes that obstructive sleep apnea was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for obstructive sleep apnea is denied. 


REMAND

The Veteran seeks service connection for defective visual 
acuity of the left eye due to facial trauma.  Additional 
development is needed prior to further disposition of the 
claim.

First, private treatment records have not been associated 
with the claims file.  In September 2007, the Veteran 
submitted authorization to the RO for the release of medical 
records by Dr. John Vassallo from January 2007 to the 
present.  Cumulative records of this treatment have not yet 
been requested.  Because these records are applicable to the 
Veteran's claims for service connection, these records are 
relevant and an attempt to obtain them should be made.

Similarly, the Veteran contends that VA treatment records are 
outstanding.  Significantly, aside from the March 2008 VA 
examination, the most recent treatment record is dated in 
February 2005.  Because these records may include information 
that is pertinent to the Veteran's claim, they are relevant 
and should be obtained.  38 C.F.R. § 3.159(c)(2) (2007); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

In May 2008, the Veteran submitted a private eye examination 
in support of his claim.  He did not file an accompanying 
waiver of RO consideration.  Therefore, the RO should 
consider the additional medical evidence and accordingly 
issue a supplemental statement of the case.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any necessary 
authorization from the Veteran, obtain 
the Veteran's medical records from Dr. 
John Vassallo dated from January 2007 to 
the present.  All attempts to secure 
these records must be documented in the 
claims folder.

2.  Obtain and associate with the claims 
file records from the Gainesville, 
Florida VA Medical Center dated from 
February 2005 to the present. 

3.  Then, readjudicate the Veteran's 
claim, to include consideration of the 
May 2008 private treatment record by Dr. 
Mudra.  If any action remains adverse to 
the Veteran, issue a supplemental 
statement of the case and allow an 
appropriate opportunity for response.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


